Citation Nr: 0716080	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  04-08 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the previously denied claim of entitlement to service 
connection for a left knee condition.
 
2.  Entitlement to a disability rating in excess of 30 
percent for schizophrenia, paranoid type, competent.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to 
August 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in San Juan, Puerto 
Rico, which reopened and denied the veteran's claim for 
entitlement to service connection for a left knee condition 
and continued a 30 percent disability rating for the 
veteran's service-connected schizophrenia.  

In July 2004, the veteran testified at a hearing before a 
Decision Review Officer at the RO (DRO hearing); a copy of 
the transcript is associated with the record.

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).

The issue of entitlement to service connection for a left 
knee condition is addressed in the REMAND portion of the 
decision below and is REMANDED to the Agency of Original 
Jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A March 1974 decision by the San Juan, Puerto Rico RO 
denied service connection for a left knee condition; the 
veteran did not file a timely notice of disagreement and the 
decision is final.

2.  Evidence added to the record since the March 1974 
decision relates, by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the appellant's service-connection claim for a 
left knee condition.

3.  The veteran's schizophrenia is not manifested by 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, memory 
impairment, impaired judgment, impaired abstract thinking, 
disturbances of motivation and mood, or difficulty in 
establishing and maintaining effective work and social 
relationships.


CONCLUSIONS OF LAW

1.  The March 1974 rating decision, which determined that a 
left knee condition was not found on examination, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2006).

2.  New and material evidence has been received since the 
March 1974 decision sufficient to reopen the veteran's claim 
for service connection for a left knee condition.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).

3.  The criteria for an evaluation in excess of 30 percent 
for schizophrenia have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.159, 4.1-14, 4.130, Diagnostic Code 9203 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the present case, a June 2003 letter satisfied notice 
requirements for elements (1), (2) and (3) above, but it is 
unclear from the record whether the appellant was explicitly 
asked to provide "any evidence in [his] possession that 
pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The June 2003 letter informed the 
veteran what additional information or evidence was needed to 
support his claims, and that it was his responsibility to 
make sure that VA received all requested records that were 
not in the possession of a Federal department or agency.  
Under these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession.  The June 2003 
correspondence also satisfied the notice requirements as 
defined in Kent v. Nicholson, 20 Vet. App. 1 (2006).

VA's notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
veteran was not provided with this notice.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  However, in light of the 
Board's determination that the criteria for higher evaluation 
for the veteran's service-connected schizophrenia have not 
been met, no effective date or disability rating will be 
assigned, so there can be no possibility of any prejudice to 
the claimant under the holding in Dingess, supra.  

Neither the veteran nor his representative has alleged any 
prejudice with respect to the timing of any notification, nor 
has any been shown.  The Board finds that the purpose behind 
these notice requirements has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  

Service medical records, VA medical records and examination 
reports, non-VA medical records and opinions and lay 
statements have been associated with the record.  VA has 
obtained, or made reasonable efforts to obtain, all evidence 
which might be relevant to the appellant's claim and VA has 
satisfied, to the extent possible, the duty to assist.  The 
Board is not aware of the existence of additional relevant 
evidence in connection with the veteran's claim.  

Moreover, with respect to the issue of whether new and 
material evidence has been received sufficient to reopen the 
service connection claim for the veteran's left knee 
condition, the Board finds that it is not prejudicial to the 
appellant to adjudicate the appellant's claim.  To the extent 
there may have been a deficiency of notice or assistance, 
there is no prejudice to the appellant in proceeding with 
this issue given the favorable nature of the Board's decision 
in reopening the appellant's claim.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see also 38 
C.F.R. § 20.1102 (2006) (harmless error).

New and Material Claim

In a March 1974 rating decision, service connection for a 
left knee condition was denied because a left knee condition 
was not found upon examination.  The veteran did not file a 
timely notice of disagreement, and the decision is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).  
The veteran filed to reopen the claim in May 2003 and has 
perfected an appeal to the Board.  

Although the RO addressed the claim of service connection on 
the merits, the Board must consider the question of whether 
new and material evidence has been received because it goes 
to the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end.  Barnett, 83 F.3d at 1384.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. 
§ 3.156(a) (2006).  Second, if VA determines that the 
evidence is new and material, VA may then proceed to evaluate 
the merits of the claim on the basis of all evidence of 
record, but only after ensuring that the duty to assist has 
been fulfilled.  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  If the evidence is not new and material, the 
inquiry ends and the claim cannot be reopened.

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is presumed.  
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam).  The Board is required to consider all of the 
evidence received since the last disallowance, in this case, 
since the decision dated in March 1974.  Hickson v. West, 12 
Vet. App. 247, 251 (1999).

The evidence received by VA since the March 1974 decision 
includes an October 2003 magnetic resonance imaging (MRI) 
study of the veteran's left knee, which revealed a horizontal 
area of increased signal intensity within the substance of 
the anterior horn of the lateral meniscus which most probably 
represented a meniscal tear; a November 2003 private medical 
record reflecting the examiner's opinion that the symptoms of 
his left knee were compatible with arthritic changes and that 
the veteran had a history of an injury 30 years prior and 
this could be a cause of the degeneration of the knee joint; 
and the veteran's lay statements.

This evidence is new, since it is not redundant of any other 
evidence previously considered.  The October 2003 MRI shows 
that the veteran has a knee disorder, and the November 2003 
private medical record reflects the examiner's opinion that 
his knee injury in service could be the cause of the present 
degeneration of the veteran's left knee.  These records are 
material, since these relate to an unestablished fact 
necessary to substantiate the veteran's claim by providing 
evidence that the veteran has a left knee disorder and 
providing a potential nexus between the veteran's left knee 
disorder and his injury in service.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2006).  Accordingly, the 
appellant's left knee condition is reopened.  To this extent, 
the appeal is granted.

Increased Rating Claim

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2006).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2006).  Where service connection 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

On the occasion of his hearing on appeal, the veteran and his 
witness testified that his service-connected schizophrenia is 
more severe than his assigned 30 percent disability rating 
suggests and that he is eligible for a higher disability 
rating.  

The veteran's service-connected schizophrenia is rated under 
38 C.F.R. § 4.130, Diagnostic Code 9203 for schizophrenia, 
paranoid type.  A 30 percent schedular evaluation 
contemplates occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events). 

To receive a 50 percent rating under Diagnostic Code 9203, 
the veteran must show: occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory (such as 
retention of only highly learned material, forgetting to 
complete tasks), impaired judgment or abstract thought, 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships.  

A July 2003 VA mental disorders examination report reflects 
the veteran's statements that, in the previous year, he had 
been feeling sad, depressed and irritable, with loss of 
energy, insomnia, an inability to concentrate, and occasional 
anxiety and tension.  No psychotic or cognitive symptoms were 
reported by the veteran.  The examiner found that the veteran 
was appropriately dressed, with adequate hygiene.  The 
veteran established eye contact and was cooperative, alert, 
aware of the interview situation and in contact with reality.  
There was no evidence of psychomotor retardation or 
agitation, no tics, tremors, or abnormal involuntary 
movements, and his thought process was coherent and logical. 
There was no looseness of association, no evidence of 
disorganized speech, delusions, hallucinations, phobias, 
obsessions, panic attacks or suicidal ideas.  His mood was 
depressed, affect was broad and appropriate and he was 
oriented in place, person and time.  His memory for recent 
remote and immediate events was intact, and his abstraction 
capacity was normal.  His judgment was adequate and his 
insight was superficial.  The examiner opined that the signs 
and symptoms described were not interfering in the veteran's 
social and occupational functioning, that there was no 
impairment of thought process and communication and no 
evidence of inappropriate behavior.  The examiner diagnosed 
schizophrenia, residual type, and assigned a Global 
Assessment of Functioning (GAF) score of 60, and noted that 
the veteran had been assigned the same score the prior year. 

A July 2004 VA examination report reflects that the veteran 
was clean, obese, and adequately dressed and groomed.  He was 
alert and oriented times three, his mood was anxious and 
depressed, his affect was constricted, attention was good and 
concentration, memory, insight and judgment were fair.  His 
speech was clear and coherent, he was not hallucinating, 
suicidal or homicidal and he had good impulse control.  No 
impairment of thought processes or communications were 
elicited.  The veteran reported hearing voices at times.  No 
inappropriate behavior was reported. He kept his personal 
hygiene and did other activities.  He complained of poor 
concentration and forgetting things.  He reported getting 
lost and disoriented while driving, having certain episodes 
of fears, getting anxious and having gastric problems and 
poor sleep, even with the use of medications.  The diagnosis 
was schizophrenia, residual type, with anxiety and depressive 
features.  The examiner assigned a GAF score of 70.

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing DSM-IV, p. 32).  GAF scores 
ranging from 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household), but generally 
functioning pretty well and has some meaningful interpersonal 
relationships.  Scores ranging from 51 to 60 are assigned 
where there are moderate symptoms (e.g., flat effect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores from 41 to 50 reflect serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  Scores 
ranging from 31 to 40 represent major impairment in several 
areas such as work, family relations, judgment, thinking, or 
mood (e.g., neglects family and is unable to work).  Scores 
ranging from 11 to 20 represent some danger of hurting self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication 
(e.g., largely incoherent or mute). 

The veteran was assessed as having a GAF scores of 60 in July 
2003 and the previous year and 70 in July 2004.  The Board 
finds that the veteran's overall assessment is consistent  a 
finding of normal self-care and conversation, with symptoms 
such as depressed mood, anxiety, chronic sleep impairment, 
and mild memory loss such as forgetting names, directions and 
recent events.  In the July 2004 examination report, the 
veteran reported hearing voices at times, poor concentration, 
forgetting things and getting lost and disoriented while 
driving, having certain episodes of fears, getting anxious 
and having poor sleep, even with the use of medications.  
However, the July 2004 examiner assessed the veteran with an 
overall GAF score of 70, reflecting some mild symptoms.  In 
addition, both the July 2003 and the July 2004 VA examiners 
assessed the veteran as having clear and coherent speech with 
no impairment of thought processes or communications. The 
July 2003 examiner opined that the signs and symptoms 
described were not interfering in the veteran's social and 
occupational functioning.  Therefore, the veteran's current 
symptomatology more nearly approximates the criteria for a 30 
percent rating, and the standards for a 50 percent rating 
have not been met.

There is no evidence of record that the veteran's service-
connected schizophrenia causes marked interference with 
employment, or necessitates frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  Therefore, it is not 
required to remand this matter for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2006).  Thus, the 
preponderance of the evidence is against the assignment of a 
disability rating in excess of 30 percent for the veteran's 
schizophrenia.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

New and material evidence having been received to reopen a 
claim for entitlement to service connection for a left knee 
condition, to that extent, that claim is granted.

A disability rating in excess of 30 percent for generalized 
anxiety disorder is denied.


REMAND

Since the veteran's claim for service connection for a left 
knee disability has been reopened, the Board must address the 
merits of the service connection claim.  On review, the Board 
has determined that additional development is necessary, to 
include affording the veteran a VA examination.  38 C.F.R. 
§ 3.156(c)(4).  

The veteran was treated for a left knee injury while in 
service in May 1973.  An x-ray performed at that time was 
negative. An October 1973 VA medical examination did not 
reveal a left knee disorder.  However, a November 2003 
private medical record reflects the examiner's opinion that 
the symptoms of his left knee were compatible with arthritic 
changes and that the veteran's in-service injury 30 years 
prior could be a cause of the degeneration of the knee joint.  
Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the AOJ for the following 
actions:

1.  Review the entire file and ensure 
that all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A and 38 C.F.R. 
§ 3.159 is fully satisfied.  In 
particular, send the veteran a corrective 
notice, that includes an explanation as 
to the information or evidence needed to 
establish a disability rating and an 
effective date, if service connection is 
granted, as outlined in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The 
claims file must include documentation 
that there has been compliance with the 
VA's duties to notify and assist a 
claimant.

2.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of any left knee disability.  
The examiner should be requested to 
review the pertinent evidence in the 
claims file and must indicate in the 
examination report that such review was 
performed.  All indicated tests and 
studies should be undertaken.  After 
reviewing the claims file, the examiner 
should provide an opinion as to whether 
the veteran has a left knee disability.  
For each disability found, the examiner 
should provide detailed clinical findings 
including whether it is at least as 
likely as not (50 percent or more 
probability) that the veteran's left knee 
disability began, or was incurred, during 
his active military service.  The 
examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinion 
expressed.  If the requested medical 
opinion cannot be given, the specialist 
should state the reason why.

3.  Upon completion of the above 
requested development and any additional 
development deemed appropriate, the AOJ 
should readjudicate the issue of 
entitlement to service connection for 
right knee disability.  All applicable 
laws and regulations should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.  

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case; however, the 
veteran is advised that failure to cooperate by reporting for 
examination may result in the denial of the claim.  38 C.F.R. 
§ 3.655 (2006).  The appellant and representative have the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
M. E. LARKIN 
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


